*989
ORDER

PER CURIAM.
AND NOW, this 31st day of January 2002, the Petition for Allowance of Appeal is GRANTED and the order of the Superi- or Court vacating order of the Court of Common Pleas of Chester County is REVERSED. The order entered by the Court of Common Pleas of Chester County on July 26, 2000 is hereby reinstated. The Amended Petition for Post-Conviction Collateral Relief was timely filed to the extent that: 1) it raised a challenge related to the judgment of sentence entered July 29, 1999, 42 Pa.C.S. § 9545; 2) it raised a challenge to the legality of sentence, 42 Pa.C.S. § 9543(2)(vn); and 3) it was appellant’s first opportunity to raise such a challenge, 42 Pa.C.S. § 9544.